Title: From George Washington to Joseph Mandrillon, 30 June 1790
From: Washington, George
To: Mandrillon, Joseph



Sir,
New York June 30th 1790.

In replying to your several letters of the 15th of June and 4th of December 1789, and the 10th of January 1790, I must request you to accept my acknowledgements for the very polite terms in which you express your attachment to me—and my best thanks for the several enclosures which accompanied your letters.
The unremitting attention which my public duties require, will, I am persuaded, sufficiently apologize to you, Sir, for the

want of punctuallity in my private correspondencies—or for not replying so particularly to the favors of my friends as my inclinations might lead me to do. I am, Sir, Yr most Obedt Servt.
